        Case 1:18-cv-10141-PBS Document 160 Filed 09/04/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 STEVEN N. KENDALL,

               Plaintiff,

 v.

 BUREAU OF PRISONS;                                     Civil Action No. 18-10141-PBS

 STEPHEN SPAULDING, in his official
 capacity as Warden at FMC Devens;

 A. FLETE, in his official capacity as
 Correctional Officer at FMC Devens;

 DAVID TAYLOR, in his official capacity as
 Special Investigative Agent at FMC Devens;

 WILLIAM TIDWELL, in his official capacity
 as Correctional Counselor at FMC Devens;
 and

 UNITED STATES OF AMERICA,

               Defendants.

DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR RECONSIDERATION

       Defendants Stephen Spaulding, in his official capacity as Warden at FMC Devens, A. Flete,

in his official capacity as Correctional Officer at FMC Devens, David Taylor, in his official

capacity as Special Investigative Agent at FMC Devens, William Tidwell, in his official capacity

as Correctional Counselor at FMC Devens, and United States of America (“Defendants”), by their

attorney, Andrew E. Lelling, United States Attorney for the District of Massachusetts, oppose

Plaintiff Steven Kendall’s (“Kendall”) Motion for Reconsideration pursuant to this Court’s Order

(ECF No. 159) and Local Rule 7.1(b)(2).
         Case 1:18-cv-10141-PBS Document 160 Filed 09/04/19 Page 2 of 5



                                        BACKGROUND

       On June 19, 2019, Defendants filed a motion to dismiss Plaintiff’s Fourth Amended

Complaint. (ECF Nos. 151, 152). Kendall did not file an opposition to the motion. As a result,

on July 24, 2019, more than one month after the Defendants’ motion was filed, this Court granted

Defendants’ Motion to Dismiss as unopposed. (ECF No. 153).

       On July 30, 2019, Kendall wrote a letter to this Court claiming that he did not understand

why his motion was dismissed. (ECF No. 154). In response, this Court issued an order informing

Kendall that his Complaint was dismissed because he failed to oppose Defendants’ Motion to

Dismiss. (ECF No. 155). On August 8, 2019, Kendall wrote a second letter to this Court again

disputing his failure to oppose, and including other health information. (ECF No. 156). This Court

responded once again to Kendall, informing him that he failed to explain why he did not oppose

the Defendants’ motion. (ECF No. 157). In response, Kendall filed another letter, docketed as a

Motion for Reconsideration, claiming he was not served with Defendants’ Motion to Dismiss.

(ECF No. 158). On September 3, 2019, this Court ordered Defendants’ to respond to Kendall’s

allegations regarding service (ECF No. 159).

                                         ARGUMENT

       Kendall’s motion must be denied. First, Kendall fails to articulate circumstances that

warrant the extraordinary relief he seeks. Second, even if this Court were to consider Kendall’s

motion on its merits, contrary to Kendall’s claims, he was in fact served with Defendants’ motion,

and his allegation that he was not served lacks candor.

I.     Kendall’s Motion Does Not Warrant The Extraordinary Relief He Seeks

       Under Fed. R. Civ. P. 59(e), Kendall must clearly establish “a manifest error of law or must

present newly discovered evidence.” Marie v. Allied Home Mortgage Corp., 402 F.3d 1, 7 n.2



                                                2
         Case 1:18-cv-10141-PBS Document 160 Filed 09/04/19 Page 3 of 5



(1st Cir. 2005) (quoting Pomerleau v. W. Springfield Pub. Sch., 362 F.3d 143, 146 n.2 (1st Cir.

2004)). Indeed, a motion for reconsideration “does not provide a vehicle for a party to undo its

own procedural failures and it certainly does not allow a party to introduce new evidence or

advance arguments that could and should have been presented to the district court prior to the

judgment.” Marks 3 Zet-Ernst Marks GmBh & Co. KG v. Presstek, Inc., 455 F.3d 7, 15-15 (1st

Cir. 2006) (quoting Emmanuel v. Int’l Bhd. Of Teamsters, Local Union No. 25, 426 F.3d 416, 422

(1st Cir. 2005)). Furthermore, “[r]elief under Rule 60(b) is extraordinary in nature, and motions

invoking that rule should be granted sparingly.” Giroux v. Federal Nat. Mortg. Ass’n, 810 F.3d

103, 106 (1st Cir. 2016) (quoting Karak v. Bursaw Oil Corp., 288 F.3d 15, 19 (1st Cir. 2002)).

Kendall’s Motion for Reconsideration fails under both standards.

       Kendall failed to file an opposition to Defendants’ motion to dismiss. Even holding

Kendall to a less stringent standard because of his pro se status, it does not excuse his failure to

file any opposition whatsoever to Defendants’ motion. Sause v. Bauer, 138 S.Ct. 2561, 2563

(2018) (interpreting pro se complaint liberally in considering a motion to dismiss); Mayfields v.

Fair Isaac Corp., 2015 WL 566444, at *2 (D. Rhode Island February 10, 2015) (granting

unopposed motions for judgment of pro se complaint).

       In seeking relief from this Court, Kendall does not claim that this Court committed an error

or law, nor does he present newly discovered evidence in support of his motion. He does not

present any ground for relief under Rule 60(b). Kendall does not claim mistake, inadvertence or

excusable neglect, he does not claim that he was unaware he was required to file an opposition to

Defendants’ motion, nor has he ever sought extra time to respond to the motion. Instead, Kendall

simply (and falsely, as set forth below) asserts that Defendants failed to serve him with their

Motion to Dismiss. As such, Kendall’s motion for reconsideration must be denied.



                                                 3
         Case 1:18-cv-10141-PBS Document 160 Filed 09/04/19 Page 4 of 5



II.    Contrary To His Claims, Kendall Was Served With Defendants’ Motion

       Pursuant to this Court’s Order, Defendants respond to Kendall’s allegations that he was

not served with Defendants’ Motion to Dismiss his Fourth Amended Complaint. (ECF No. 159).

Kendall’s claims are patently false.

       On June 19, 2019, Defendants’ electronically filed their Motion to Dismiss, and

memorandum of law in support of their motion, using the Court’s Case Management/Electronic

Case Files (“CM/ECF”) system.          ECF Nos. 151, 152.     Kendall was, in fact, served with

Defendants’ motion. See Notice of Electronic Filing, attached hereto. As evidenced by Kendall’s

several letters to this Court responding to various Court orders, and as Kendall himself admits and

represents in these letters, Kendall receives electronic notices from the Court generated through

the CM/ECF system. See ECF No. 154 (“I don’t understand why you dismissed my fourth

amended complaint”); ECF No. 156 (discussing court orders Kendall received); ECF No. 158

(same). Now, in an effort to excuse his failure to respond to Defendants’ motion, Kendall claims

he was not served, and asks this Court to believe that, fortuitously, Defendants’ motion is

apparently the only electronic notice he failed to receive.

       Kendall was served with Defendants’ motion to dismiss. His motion for reconsideration

must be denied.

                                         CONCLUSION

       For the reasons herein, Defendants’ respectfully request this Court deny Kendall’s Motion

for Reconsideration.




                                                 4
         Case 1:18-cv-10141-PBS Document 160 Filed 09/04/19 Page 5 of 5




                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                       By:    /s/ Eve A. Piemonte
                                              Eve A. Piemonte (BBO #628883)
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John J. Moakley U.S. Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3369
Dated: September 4, 2019                      Eve.Piemonte@usdoj.gov



                                 CERTIFICATE OF SERVICE

        I, Eve A. Piemonte, Assistant United States Attorney, hereby certify that this document
filed through the ECF system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants.

                                                      /s/ Eve A. Piemonte
                                                      Eve A. Piemonte
Dated: September 4, 2019                              Assistant United States Attorney




                                                 5
